—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated August 28, 1989 (People v Rodriguez, 153 AD2d 762), affirming a judgment of the Supreme Court, Kings County, rendered February 11, 1987, on the ground of ineffective assistance of appellate counsel.
*757Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Sullivan, Thompson, Hart and Friedmann, JJ., concur.